Citation Nr: 0638623	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-04 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky



THE ISSUE

Whether the veteran is properly receiving his VA special 
monthly pension benefits.  



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1952.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by 
the RO.  

On VA Form 646, dated in March 2005, the veteran's 
representative raised assertions to the effect that the 
veteran should receive VA compensation for disability 
resulting from treatment at a VA Medical Center in early 
1968.  38 U.S.C.A. § 1151 (West 2002).  

This matter has not been developed for the purpose of 
appellate review. It is referred to the RO for any 
indicated action.  



FINDING OF FACT

The veteran is not shown to have filed a timely formal 
appeal or otherwise to have alleged or identified 
specific error of fact or law as to the RO's 
December 2002 determination which granted him an 
increased rate of special monthly pension benefits.  



CONCLUSION OF LAW

As the veteran has failed to provide a timely Substantive 
Appeal, the Board does not have jurisdiction of the 
developed matter of whether he was properly receiving VA 
pension benefits.  38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. §§ 20.202 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In its December 2002 rating action, the RO granted the 
veteran's claim for special monthly pension benefits.  
The RO found that, due to his multiple nonservice-
connected disabilities, the veteran was helpless or 
nearly so helpless as to require the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b) 
(West 2002); 38 C.F.R. § 3.351(b) (2006).  

The veteran was notified of that decision as well as the 
amount of the accompanying increase in his monthly rate 
in pension payments.  

In September 2003, the veteran disagreed with that 
decision, contending that he should receive a lump sum 
payment for the pain and suffering he had incurred as a 
result of his multiple nonservice-connected disabilities.  
However, the Board finds in this regard that he has not 
express any disagreement with the rate of pension being 
paid or with the manner in which the RO had computed the 
rate of pension.  

The Board also finds that the veteran has not filed a 
timely Substantive Appeal as to the developed matter of 
whether he was properly receiving his VA nonservice-
connected VA pension benefits.  

Current VA law and regulations provide that pension 
benefits will be paid on a monthly basis.  38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. § 3.3(a)(3), 3.30(a) 
(2006).  Given the amount of the veteran's pension 
benefits, there would be no basis for consideration of 
the payment of a lump sum benefit or payment on other 
than a monthly basis in this case.  

As such, there is no presented basis that the veteran was 
denied benefit or was adversely effected by the RO's 
December 2002 decision.  

In fact, he has failed to allege a specific error of fact 
or law with respect to that determination.  Absent such 
assertions or a timely Substantive Appeal responsive to 
the developed matter, the Board does not have 
jurisdiction to review the appeal.  38 U.S.C.A. 
§§ 7104(a), 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 
20.202 (2006).  



ORDER

The appeal as to whether the veteran is properly 
receiving his VA pension benefits is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


